835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry ARNOLD, Plaintiff-Appellant,v.LAKE COUNTY REGIONAL PRISON and Billy McWherter, Warden,Defendants-Appellees
No. 87-5475.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the appellant's briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Tennessee prisoner appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  We conclude that the district court acted properly;  the plaintiff failed to state a claim against the defendant warden.  Moreover, even if the proper parties-defendants had been named, the plaintiff's claim that his due process and equal protection rights were violated is frivolous.


3
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.